1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    DAVID MOSIER                               Case No.: 19cv1956-LAB (LL)
12                                  Plaintiff,
                                                 ORDER DENYING MOTION FOR
13    v.                                         EXTENSION OF TIME TO
                                                 AMEND; AND
14    QUALITY LOAN SERVICE
      CORP., et al.
15                                               ORDER OF DISMISSAL
                               Defendants.       WITHOUT LEAVE TO AMEND
16
17
18         On October 11, the Court dismissed the complaint for failure to invoke the
19   Court’s jurisdiction. Although the complaint identified diversity as the basis for the
20   Court’s jurisdiction, it did not allege the citizenship of any of the parties.
21   Furthermore, the complaint made reference to an unlawful detainer action in state
22   court, and it appeared Plaintiff David Mosier was attempting to relitigate matters
23   already decided in that case. The Court pointed out that, if he was, this Court
24   would lack jurisdiction over those claims. See Carmona v. Carmona, 603 F.3d
25   1041, 1050 (9th Cir. 2010) (discussing Rooker-Feldman doctrine).
26         The Court permitted Mosier, no later than November 4, 2019, to amend his
27   complaint to show that the Court has jurisdiction. See Fed. R. Civ. P. 8(a)(1). The
28   Court pointed out that jurisdiction is presumed to be lacking, until the party invoking

                                                 1
                                                                                    19cv1956
1    it (i.e., Mosier) establishes it. See Kokkonen v. Guardian Life Ins. Co. of Am., 511
2    U.S. 375, 377 (1994). The Court also directed Mosier’s attention to authority
3    showing how the citizenship of parties needed to be pled.
4          Instead of amending his complaint, Mosier has filed a request for more time.
5    His motion says he has recently discovered financial instruments disclosing more
6    information about Defendants. The motion is not very clear about how Mosier
7    might establish jurisdiction. But it appears he believes that by adding one or two
8    diverse Defendants, he can create diversity jurisdiction. For ordinary diversity
9    jurisdiction, however, complete diversity is required. Lincoln Prop. Co. v. Roche,
10   546 U.S. 81, 82 (2005) (“Since Strawbridge v. Curtiss, 3 Cranch 267, 2 L.Ed. 435,
11   [(1806)] this Court has read the statutory formulation ‘between . . . citizens of
12   different States,’ 28 U.S.C. § 1332(a)(1), to require complete diversity between all
13   plaintiffs and all defendants.”)
14         Mosier has implied, though he has not alleged, that he is a California citizen.
15   Even assuming he is a California citizen and could allege that some Defendants
16   or prospective Defendants are citizens of states besides California, he must be
17   able to allege that all Defendants are citizens of other states (or of foreign
18   countries). Among other things, this would require that he affirmatively allege the
19   citizenship of necessary Defendants, such as those against whom he seeks to
20   quiet title. He has not done this, and there is no reason to think he could even if he
21   were given more time. Mosier makes other arguments in favor of jurisdiction, but
22   these are even less substantial.
23         Mosier has not shown good cause for an extension of time, and there is no
24   reason to think that he could successfully amend even if he were given more time.
25   The motion is DENIED.
26   ///
27   ///
28   ///

                                               2
                                                                                   19cv1956
1         This action is DISMISSED WITHOUT PREJUDICE BUT WITHOUT LEAVE
2    TO AMEND, for failure to invoke the Court’s jurisdiction.
3
4         IT IS SO ORDERED.
5    Dated: November 5, 2019
6
7                                           Honorable Larry Alan Burns
                                            Chief United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              3
                                                                                 19cv1956
